on rehearing. Opinion delivered December 24, 1906. PER Curiam. Appellant insists that the evidence of two witnesses completely overthrew the prima facie case made by the delivery of the policy and receipt. The oft-repeated declaration of this court that the testimony of witnesses, unimpeached and uncontradicted, reasonable and consistent in itself, and not in conflict with other testimony or established facts can not be arbitrarily disregarded, is relied upon, and appellant relies on, as applicable to this case, the last application of this principle in the recent case of Kansas City So. Ry. Co. v. Lewis, 80 Ark. 396., The court has gone carefully over the evidence again, and its discussion reveals this difference' of opinion: some of the judges do not regard it as falling within this category, and do not think it squares with the business principles involved in the trails-' action, and that it presents an unusual if not unreasonable story; others are doubtful of the application of this principle to this evidence, and one thinks the -evidence falls squarely within the rule. This diversity of opinion of the character of this evidence demonstrates that the minds of men may well differ about it, and therefore it should go to the jury. Motion to modify denied.